Citation Nr: 1804614	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  03-25 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for adjustment disorder with depressed mood. 

2.  Entitlement to an evaluation in excess of 10 percent for minor arthritis left hip (painful/limited motion, to include limited extension of thigh).

3.  Entitlement to a compensable evaluation for left hip arthritis, limitation of thigh flexion. 

4.  Entitlement to a compensable evaluation for left hip arthritis, thigh impairment (due to limitation of abduction, adduction, and/or rotation). 

5.  Entitlement to a compensable evaluation for mild degenerative changes of the first metatarsophalangeal (MTP) joints of both feet. 

6.  Entitlement to service connection for migraine headaches, claimed as due to prescribed medications from the VA Medical Center used to treat service-connected conditions, including the service-connected disability of dorsolumbar strain, and secondary to a cervical spine disability.

7.  Entitlement to service connection for sleep apnea claimed as due to prescribed medications from the VA Medical Center used to treat service-connected conditions, including the service-connected disability of dorsolumbar strain.

8.  Entitlement to service connection for a liver condition, claimed as due to prescribed medications from the VA Medical Center used to treat service-connected conditions, including the service-connected disability of dorsolumbar strain.

9.  Entitlement to service connection for kidney condition, claimed as due to prescribed medications from the VA Medical Center used to treat service-connected conditions, including the service-connected disability of dorsolumbar strain.

10.  Entitlement to service connection for constipation and nausea, claimed as due to prescribed medications from the VA Medical Center used to treat service-connected conditions, including the service-connected disability of dorsolumbar strain. 

11.  Whether new and material evidence has been submitted to successfully reopen the claim for service connection for bilateral hearing loss. 

12.  Entitlement to service connection for thoracic strain, to include consideration of whether a separate rating is warranted for thoracic strain, apart from the evaluation already assigned for the service-connected condition of dorsolumbar strain. 

13.  Entitlement to an initial evaluation in excess of 10 percent disabling for dorsolumbar strain prior to July 22, 2008; and entitlement to an evaluation in excess of 20 percent disabling thereafter. 

14.  Entitlement to service connection for a cervical spine strain. 

15.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Marine Corp from July 1998 to January 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for service-connected dorsolumbar strain in May 2006.  In November 2007, the Veteran's attorney and VA's General Counsel filed a joint motion with the United States Court of Appeals for Veterans Claim (CAVC) to vacate the Board's decision and remand the case CAVC granted the motion.  The Board most recently remanded the case for further development in September 2010.  The case has since been returned to the Board for appellate review.

The issues of entitlement to an increase evaluation for minor arthritis of the left hip, limitation of thigh flexion due to left hip arthritis, thigh impairment due to left hip arthritis, migraine headaches, dorsolumbar strain, adjustment disorder with depressed mood, and entitlement to service connection for sleep apnea, a liver condition, a kidney condition, constipation and nausea, a thoracic strain, a cervical spine strain, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the AOJ denied service connection claims for bilateral hearing loss.  The Veteran was notified of his appellate rights, but did not file a NOD within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the August 2002 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the service connection claims for bilateral hearing loss.

3.  Throughout the entire period on appeal, the Veteran's service-connected first MTP joints of both feet has resulted in painful motion.

CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying the Veteran's service connection claims is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for bilateral hearing loss.  38 U.S.C. §§  7105, 5108 (2012); 38 C.F.R. §§ 3.156 (2017).  

3.  The criteria for entitlement to a disability rating of 10 percent, but no higher, for the Veteran's mild degenerative changes of the first MTP joints of both feet, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.59, 4.71a, Diagnostic Code 5010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In an August 2002 rating decision, the AOJ denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not submit a timely NOD, or submit new and material evidence within a year of that rating decision.  Therefore, the August 2002 rating decision is final.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the August 2002 rating decision, the evidence of record included the Veteran's service treatment records, and post-service medical records, and the Veteran's VA Form 21-526.

As of the August 2002 rating decision, the RO found that the Veteran's service treatment records do not show a hearing loss disability that is related to military service.  In that regard, the RO noted that at separation the Veteran's right ear hearing was normal, and that his left ear hearing improved.

Since that rating decision, new post-service medical records have been associated with the claims file.

The Board finds that the evidence, is new, as it has not been previously been submitted to VA for consideration.  However, with respect to whether this evidence is material, the Board notes that the previous denial in August 2002 was based on the finding that the Veteran's July 1998 hearing test showed that the Veteran had normal right ear hearing, and that his left ear hearing had improved while in service.  Thus, the service treatment records did not reveal any hearing loss related to service.  The records received since the August 2002 rating decision do not relate to the findings of that rating decision.  Indeed, other than expressing general disagreement with the August 2002 rating decision, it does not appear that the Veteran has submitted any additional argument.  Therefore, the Veteran has not submitted any new evidence that suggests his claimed disability is related to service.

The Board finds that the evidence supporting the claims of entitlement to service connection for bilateral hearing loss is insufficient to trigger the duty to assist when the old and new evidence is considered together, and, therefore, the new-and-material evidence standard has not been met and the claims should not be reopened.  Shade v. Shinseki, 24 Vet. App. 110, 123 (2010) (Lance, J. concurring); see 66 Fed.Reg. 45620-01, 45629 (Aug. 29, 2001) ("We believe it is fair and reasonable to apply the same standard . . . in determining whether a claim has been reopened, triggering VA's full duty to assist by providing a VA examination or obtaining a medical opinion.").  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss.  The preponderance of the evidence is against those claims, and the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.


MTP joints of both feet.

The Veteran was given a noncompensable rating for his service-connected MTP joints of both feet under diagnostic code 5010.

On review, the Board finds that 38 C.F.R. § 4.59 applies in this case.  The evidence shows that the Veteran has arthritis in both of his feet.  In this regard, the Veteran was afforded a VA examination in December 2013.  The examiner noted that the Veteran has degenerative joint disease in both feet.  Additionally, the examiner stated that a symptom of the disability is that the Veteran occasionally gets pain in his arches.  

Importantly, the Veteran has provided competent and credible reports of a history of bilateral foot symptomatology, including pain and painful motion, outside of the VA compensation examination setting.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In that regard, the Veteran's treatment record shows complaints of foot pain.  See May 2012 VA treatment record.

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral foot symptomatology meets the requirements for a minimum compensable evaluation under 38 C.F.R. § 4.59 for painful motion.  See also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (a minimum compensable rating pursuant to § 4.59 may be warranted where joint pain, alone, exists).  Thus, the Veteran is entitled to minimum compensable evaluation, of 10 percent, for his mild degenerative changes of the first MTP joints of both feet.

Although this higher 10 percent rating is warranted, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, the Board notes that the RO rated the Veteran's mild degenerative changes of the first MTP joints of both feet under diagnostic code 5010.  Diagnostic Code 5010 directs that arthritis be rated under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation a 10 percent evaluation will be granted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation will be granted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

For the purpose of rating a disability from arthritis, the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered as a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45 (f).  Because arthritis is not shown to cause occasional incapacitating exacerbations, a rating in excess of 10 percent is not warranted under DC 5010 based on findings of arthritis.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  Indeed the December 2013 VA examiner noted that the Veteran occasionally gets foot pain, and that custom orthotics help.

The Board notes that that no other diagnostic code provides a basis for any higher or additional ratings for the Veteran's bilateral foot disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a 10 percent evaluation, but no higher, for mild degenerative changes of the first MTP joints of both feet is granted, subject to the regulations governing the disbursement of monetary benefits.


REMAND

The Veteran was most recently afforded a March 2014 VA examination to determine the nature and etiology of his migraines.  The examiner opined that the Veteran's migraines were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's lumbosacral disc disease and various treatments he received for his back in service.  In that regard, the examiner conclusively stated the Veteran's migraines can occur without any spine disease.  The examiner did not provide adequate rationale to support or explain his ultimate conclusion.  Moreover, the examiner did not appear to address the Veteran's contention that his migraines were related to medications he has received to treat his back disabilities since service.

Further, the Board notes that service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While the examiner attempted to address causation, she did not discuss aggravation.  Thus, a new opinion should be obtained.

With regard to the Veteran's left hip disabilities, and his dorsolumbar strain, the Board notes that the Court issued a decision in the case of Correia v. McDonald, 28 Vet.App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  The Board finds that, here, it is necessary to ensure that the Veteran's VA examination complies with the requirements of the holding in Correia.

To date, the Veteran has not been afforded VA examinations to determine the nature and likely etiology of the claimed sleep apnea, kidney, liver, nausea and constipation, cervical spine, and his claimed thoracic spine disabilities.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case the Veteran has complained of an inability to sleep, a kidney problem, liver swelling, and of nausea and constipation.  See February 2015 VA treatment record; February 2014 VA treatment record; September 2012 VA Form 21-0820; December 2013 VA examination; July 2015 VA treatment record; October 2006 VA treatment record; August 2005 VA treatment record.   The Veteran has stated that those disabilities are secondary to medications he takes for his service-connected dorsolumbar disability.  See June 2012 VA form 21-0820.  Additionally, the Veteran has been diagnosed with some cervical spine and thoracic spine disability.  See March 2015 VA treatment record.  Indeed the Veteran, through his representative, has argued that his thoracic spine disability is separate from his service-connected dorsolumbar disability.  See August 2017 correspondence. Therefore, on remand, a VA examination should be provided for the Veteran's claimed sleep apnea, kidney, liver, nausea and constipation, cervical and thoracic spine disabilities.

Regarding the adjustment disorder claim, the Board finds that the November 2016 VA examination is inadequate to decide the Veteran's claim.  At that examination, the examiner stated that the Veteran's profile is not able to be interpreted due to an over-reporting of symptomatology that is not common even in individuals with known severe psychopathology.  The examiner further stated that there are a number of potential reasons for this profile to include it being a "plea for help," it may be a phenomenological style to over report and to be traumatized (this pattern is frequently seen in Dependent and Histrionic Personality Disorders and Depressive Mood Disorders) or the individual is trying to look worse than they are for some secondary reason.  The examiner then stated that it is impossible to determine the reason behind this pattern of responding in this case without resorting to speculation.  Moreover, the examiner did not address the Veteran's occupational and social impairment.  Finally, the examiner opined that the Veteran's response pattern was invalid regarding the objective psychological instruments.  

Based on the foregoing, the Board finds that another VA examination is needed to accurately assess the manifestations and etiology of the Veteran's service-connected adjustment disorder.  The Veteran is reminded of his duty to cooperate with VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).

Regarding the TDIU issue, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claims currently on appeal.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for all disabilities discussed in the remand.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

The AOJ must also obtain any outstanding VA treatment records.  

2.  Ensure that the Veteran is scheduled for a medical examination for the purpose of evaluating the severity and manifestation of his service-connected left hip arthritis, to include limited extension of thigh, limitation of thigh flexion, and thigh impairment.  Also ensure that the Veteran is afforded a VA medical examination evaluating the severity and manifestation of his service-connected dorsolumbar strain.  Access to the Veteran's electronic VA files must be made available to the examiner for review. 

After examining the Veteran and reviewing the record, the examiner is asked to specifically delineate all symptoms associated with the Veteran's service-connected left hip disability and dorsolumbar strain.

The examiner must conduct range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Obtain a VA opinion to determine the nature and etiology of the Veteran's cervical spine, and his claimed thoracic spine disabilities.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's disabilities manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner is also asked to provide an opinion as to whether it is at least likely as not that the Veteran's cervical or thoracic spine disabilities were caused or aggravated by the Veteran's service-connected dorsolumbar strain.  Specifically, the Veteran's representative has suggested that the Veteran's cervical spine disability is related to the Veteran's service connected dorsolumbar disability.  See August 2017 correspondence.

The examiner is asked to address also whether the claimed thoracic spine disability is separate from his service-connected dorsolumbar disability.  In that regard, the examiner should note that after viewing a May 2009 thoracic MRI, the Veteran was diagnosed with degenerative disc disease.  See March 2015 VA treatment record. 

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above, obtain a VA opinion to determine the nature and etiology of the Veteran's claimed sleep apnea, kidney, liver, nausea and constipation.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's disabilities manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner is asked to also provide an opinion as to whether it is at least likely as not that the Veteran's claimed sleep apnea, kidney, liver, nausea and constipation disabilities were caused or aggravated (chronically worsened) by the Veteran's service-connected dorsolumbar strain.  The examiner should note that the Veteran specifically stated that the medications taken for his back have contributed to his kidney and liver disability.  However, that all prescribed medications have contributed to his claimed nausea and constipation, sleep apnea, and liver disabilities.  See June 2012 VA Form 21-0820; September 2012 VA Form 21-0820.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above, obtain a VA opinion to determine the nature and etiology of the Veteran's claimed migraines.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's migraines manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner is asked to also provide an opinion as to whether it is at least likely as not that the Veteran's migraines were caused or aggravated by any of the Veteran's service-connected spine disabilities.  The Board notes that the Veteran has stated that his prescribed medications have contributed his migraines.  See June 2012 VA Form 21-0820.  The Veteran's representative has also argued that the Veteran's headache pain could be related to his cervical spine disability.  See August 2017 correspondence.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Ensure that the Veteran is scheduled for a VA medical examination for the purpose of evaluating the severity and manifestation of her service-connected adjustment disorder with depressed mood.  Access to the Veteran's electronic VA files must be made available to the examiner for review.  The examiner is asked to report all signs and symptoms necessary for rating the Veteran's adjustment disorder with depressed mood under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

7.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

8.  After completing the above and any other development deemed necessary, readjudicate the claims that are the subject of this Remand.  If any benefit sought on appeal is not granted, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


